

116 S2606 IS: Safety, Accountability, and Federal Enforcement of Limos Act of 2019
U.S. Senate
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2606IN THE SENATE OF THE UNITED STATESOctober 16, 2019Mr. Schumer (for himself and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo establish safety standards for certain limousines, and for other purposes.
	
 1.Short titleThis Act may be cited as the Safety, Accountability, and Federal Enforcement of Limos Act of 2019 or the SAFE Limos Act. 2.DefinitionsIn this Act:
 (1)Certified vehicleThe term certified vehicle means a motor vehicle that has been certified in accordance with section 567.4 or 567.5 of title 49, Code of Federal Regulations, to meet all applicable Federal motor vehicle safety standards.
 (2)Incomplete vehicleThe term incomplete vehicle has the meaning given such term in section 567.3 of title 49, Code of Federal Regulations. (3)Stretch limousineThe term stretch limousine means a new or used passenger motor vehicle that has been altered in a manner that increases the overall wheelbase of the vehicle, exceeding the original equipment manufacturer’s wheelbase dimension for the base model and year of the vehicle, in any amount sufficient to accommodate additional passengers with a seating capacity of not fewer than 9 passengers including the driver.
 (4)Stretch limousine altererThe term stretch limousine alterer means a person who alters by addition, substitution, or removal of components (other than readily attachable components) a certified passenger motor vehicle before or after the first purchase of the vehicle to produce a stretch limousine.
 (5)Stretch limousine operatorThe term stretch limousine operator means a person who owns or leases and operates a stretch limousine in interstate commerce. (6)Passenger motor vehicleThe term passenger motor vehicle has the meaning given that term in section 32101 of title 49, United States Code.
 (7)Safety beltThe term safety belt means an occupant restraint system consisting of integrated lap shoulder belts. (8)SecretaryThe term Secretary means the Secretary of Transportation.
			3.Stretch limousine standards
 (a)Safety belt standards for stretch limousinesNot later than 2 years after the date of enactment of this Act, the Secretary shall prescribe a final rule amending Federal Motor Vehicle Safety Standard Numbers 208 to require safety belts to be installed in stretch limousines with a gross vehicle weight rating greater than 8,500 pounds at each designated seating position, including on side-facing seats.
 (b)Seating system standards for stretch limousinesNot later than 2 years after the date of enactment of this Act, the Secretary shall prescribe a final rule amending Federal Motor Vehicle Safety Standard Number 207 to require stretch limousines to meet standards for seats (including side-facing seats), attachment assemblies, and installation to minimize the possibility of their failure by forces acting on them as a result of vehicle impact.
 (c)Report on retrofit assessment for stretch limousinesNot later than 2 years after the date of enactment of this Act, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that assesses the feasibility, benefits, and costs with respect to the application of any requirement established under subsection (a) or (b) to a stretch limousine altered before the date on which the requirement applies to a new stretch limousine.
 (d)Safety standards for altering used vehicles into stretch limousinesNot later than 1 year after the date of enactment of this Act, the Secretary shall prescribe a final rule revising the regulations under section 567.7 of title 49, Code of Federal Regulations, to require a stretch limousine alterer to comply with the requirements for persons who alter certified vehicles.
			4.Stretch limousine compliance with Federal safety standards
 (a)In generalChapter 301 of subtitle VI of title 49, United States Code, is amended by inserting after section 30128 the following new section:
				
					30129.Stretch limousine compliance with Federal safety standards 
 (a)Guidelines, best practices, and recommendationsNot later than 2 years after the date of enactment of this section, and not less than every 4 years thereafter, the Secretary shall develop and issue guidelines, best practices, and recommendations to assist a stretch limousine alterer to develop and administer the vehicle modifier plan required under subsection (c).
						(b)Process and analysis
 (1)Notice requiredNot later than 2 years after the date of enactment of this section, and as necessary thereafter, the Secretary shall publish a notice in the Federal Register that describes the process and analysis used for approving or denying a vehicle modifier plan submitted by a stretch limousine alterer.
 (2)ElementsThe notice required under paragraph (1) shall include— (A)a description of the safety elements described in subsection (c) in a vehicle modifier plan; and
 (B)a description of the process and criterion that the Secretary will use for determining whether a vehicle modifier plan ensures that a stretch limousine meets applicable Federal motor vehicle safety standards.
 (c)RequirementNot later than 2 years after the Secretary has released the notice required by subsection (b), a new stretch limousine may not be offered for sale, lease, or rent, introduced or delivered for introduction in interstate commerce, or imported into the United States unless the stretch limousine alterer has developed, and the Secretary has approved, a vehicle modifier plan. A vehicle modifier plan includes the following safety elements:
 (1)Design, quality control, manufacturing, and training practices adopted by a stretch limousine alterer to ensure that a stretch limousine complies with Federal motor vehicle safety standards.
 (2)Customer support guidelines, including instructions for stretch limousine occupants to wear seatbelts and stretch limousine operators to notify occupants of the date and results of the most recent inspection of the stretch limousine.
 (3)Any other safety elements that the Secretary determines to be necessary. (d)Vehicle modifier plan (1)ApplicationA stretch limousine alterer shall submit to the Secretary an application for approval of a vehicle modifier plan in such a form, at such a time, and containing the information required to be included in the notice published pursuant to subsection (b). A vehicle modifier plan required under subsection (a) may be approved for not more than 4 years after the date on which the plan is approved.
 (2)ReviewThe Secretary may approve a vehicle modifier plan submitted under paragraph (1) on a finding that the plan ensures that a stretch limousine will meet Federal motor vehicle safety standards.
 (3)Timely consideration of applicationsThe Secretary shall approve or reject a vehicle modifier plan not later than 1 year after receiving an application from a stretch limousine alterer.
 (e)DefinitionsIn this section: (1)Incomplete vehicleThe term incomplete vehicle has the meaning given such term in section 567.3 of title 49, Code of Federal Regulations.
 (2)Stretch limousineThe term stretch limousine means a new or used passenger motor vehicle that has been altered in a manner that increases the overall wheelbase of the vehicle, exceeding the original equipment manufacturer’s wheelbase dimension for the base model and year of the vehicle, in any amount sufficient to accommodate additional passengers with a seating capacity of not fewer than 9 passengers including the driver.
 (3)Stretch limousine altererThe term stretch limousine alterer means a person who alters by addition, substitution, or removal of components (other than readily attachable components) an incomplete vehicle or a certified passenger motor vehicle before or after the first purchase of the vehicle to produce a stretch limousine.
 (4)Passenger motor vehicleThe term passenger motor vehicle has the meaning given that term in section 32101.. (b)EnforcementSection 30165(a)(1) of title 49, United States Code, is amended by inserting 30129, after 30127,.
			5.Stretch limousine crashworthiness
 (a)ResearchNot later than 4 years after the date of enactment, the Secretary shall complete research into side impact protection, roof crush resistance, and air bag systems for the protection of occupants in stretch limousines given alternative seating positions or interior configurations, including perimeter seating arrangements.
 (b)Research requirementsIn conducting the research required under subsection (a), the Secretary shall— (1)develop one or more tests to evaluate side impact protection, roof crush resistance, and air bag systems of stretch limousines;
 (2)determine metrics that would be most effective at evaluating the side impact protection, roof crush resistance, and air bag systems of stretch limousines; and
 (3)determine criteria to assure the stretch limousines are protecting occupants in any alternative seating positions or interior configurations.
 (c)ReportNot later than 5 years after the date of enactment of this Act, the Secretary shall submit a report describing the findings of the research required under this section to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate.
 (d)Vehicle modifier plansThe Secretary shall incorporate the findings of the research conducted under this section into the guidelines required under section 30129(a) of title 49 and the process and analysis required under section 30129(b) of title 49, United States Code, as added by section 4(a).
 (e)Crashworthiness standardsThe Secretary shall issue final motor vehicle safety standards for side impact protection, roof crush resistance, and air bag systems for stretch limousines if the Secretary determines that such standards meet the requirements and considerations set forth in subsections (a) and (b) of section 30111 of title 49, United States Code.
			6.Stretch limousine evacuation
 (a)ResearchNot later than 2 years after the date of enactment of this Act, the Secretary of Transportation shall complete research into safety features and standards that aid egress and regress in the event that one exit in the passenger compartment of a stretch limousine is blocked.
 (b)StandardsNot later than 3 years after the date of enactment of this Act, the Secretary shall issue stretch limousine evacuation standards based on the results of the Secretary’s research.
			7.Stretch limousine inspection disclosure
 (a)Stretch limousine inspection disclosureA stretch limousine operator introducing a stretch limousine into interstate commerce may not deploy for commercial use a stretch limousine unless the stretch limousine operator has prominently disclosed in a clear and conspicuous notice, including on its website to the extent the stretch limousine operator uses a website, that includes—
 (1)the date of the most recent inspection of the stretch limousine required under State or Federal law;
 (2)the results of the inspection; and (3)any corrective action taken by the stretch limousine operator to ensure the stretch limousine passed inspection.
 (b)Federal Trade Commission enforcementA violation of subsection (a) shall be treated as an unfair or deceptive act or practice within the meaning of section 5(a)(1) of the Federal Trade Commission Act (15 U.S.C. 45(a)(1)). The Federal Trade Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act were incorporated into and made a part of this Act.
 (c)Savings provisionNothing in this section shall be construed to limit the authority of the Federal Trade commission under any other provision of law.
 (d)Effective dateThis section shall take effect 180 days after the date of enactment of this Act. 8.Event data recorders for stretch limousines (a)In generalNot later than 2 years after the date of enactment of this Act, the Secretary, acting through the Administrator of the National Highway Traffic Safety Administration, shall issue a final rule requiring the use of event data recorders for stretch limousines.
 (b)Privacy protectionsAny standard promulgated under subsection (a) pertaining to event data recorder information shall comply with the collection and sharing requirements under the FAST Act (Public Law 114–94).